DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee
set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since
this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed
on 18 August 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	In line 12 of claim 17, “the actual direction of tape travel” is indefinite because it lacks clear and/or positive antecedent basis.
b.	Claims 18-22 inherit the indefiniteness associated with independent
claim 17 and stand rejected as well.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 17-19, 26, 27 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson (US 2002/0163752).
With respect to claim 1, Peterson (US 2002/0163752) teaches an apparatus (20, see Fig. 1, for instance) comprising an array of skew detection transducers (includes each 50 on 38), wherein at least two (upper-most 50 on 38 and middle 50 on 38, for instance) of the skew detection transducers in the array are spaced apart by at least two data bands (each 28) in a direction along a longitudinal axis of the array of skew detection transducers (as shown in Fig. 1, for instance, i.e., upper-most 50 on 38 and middle 50 on 38 are separated by at least three data bands 28); an array of write transducers (includes each 44 on 42) spaced from the array of skew detection transducers along an intended direction (36) of tape travel thereacross; an array of read transducers (includes each 48 on 40) aligned with the array of write transducers in the intended direction of tape travel (as shown in Fig. 1, for instance); and a first actuator (includes 64, for instance) configured to operatively exert a force on the array of skew detection transducers for orienting the longitudinal axis of the array of skew detection transducers orthogonal to an actual direction of tape travel across the array of skew detection transducers (as shown in Fig. 1, for instance, see also paragraphs [0032] and [0033], for instance).
With respect to claims 17-19, Peterson (US 2002/0163752) teaches an apparatus (20, see Fig. 1, for instance) comprising an array of skew detection transducers (includes each 50 on 38), the array having at least three skew detection transducers (upper-most 50 on 38, middle 50 on 38, and lower-most 50 on 38) positioned to read three different tracks simultaneously (as shown in Fig. 1, for instance, see also paragraph [0032], for instance, i.e., “Head control 54 receives servo read signals 56 from each servo read element 50 reading servo tracking pattern 34”); an array of write transducers (includes each 44 on 42); an array of read transducers (includes each 48 on 40) aligned with the array of write transducers in an intended direction of tape travel (as shown in Fig. 1, for instance); and a first actuator (includes 64, for instance) configured to operatively exert a force on the array of skew detection transducers for adjusting an orientation of a longitudinal axis of the array of skew detection transducers relative to the actual direction of tape travel (as shown in Fig. 1, for instance, see also paragraphs [0032] and [0033], for instance) [as per claim 17]; wherein longitudinal axes of the arrays of read and write transducers are parallel to the longitudinal axis of the array of skew detection transducers (as shown in Fig. 1, for instance) [as per claim 18]; and wherein the apparatus comprises a controller (includes 54, for instance) configured to control the first actuator to compensate for tape skew based on readback signals (56) from the skew detection transducers (see paragraph [0032], for instance) [as per claim 19].
With respect to claims 26, 27 and 29, Peterson (US 2002/0163752) teaches an apparatus (20, see Fig. 1, for instance) comprising a first module (38) having an array of skew detection transducers (includes each 50 on 38), wherein at least two (upper-most 50 on 38 and middle 50 on 38, for instance) of the skew transducers in the array are spaced apart by at least two data bands (each 28) in a direction along a longitudinal axis of the array of skew detection transducers (as shown in Fig. 1, for instance, i.e., upper-most 50 on 38 and middle 50 on 38 are separated by at least three data bands 28); an array of write transducers (includes each 44 on 42) spaced from the array of skew detection transducers along an intended direction (36) of tape travel thereacross; an array of read transducers (includes each 48 on 40) aligned with the array of write transducers in the intended direction of tape travel (as shown in Fig. 1, for instance), wherein the arrays of read and write transducers are on at least one second module (includes 42 and 40); and a first actuator (includes 64, for instance) configured to operatively exert a force on the array of skew detection transducers for maintaining an orientation of a longitudinal axis of the array of skew detection transducers substantially orthogonal to an actual direction of tape travel (as shown in Fig. 1, for instance, see also paragraphs [0032] and [0033], for instance), wherein longitudinal axes of the arrays of read and write transducers are not pivotable from an orientation thereof relative to the longitudinal axis of the array of skew detection transducers (as shown in Fig. 1, for instance), wherein the first actuator is configured to move the first and the at least one second module together (as shown in Fig. 1, for instance) [as per claim 26]; wherein the apparatus comprises a controller (includes 54, for instance) configured to control the first actuator to compensate for tape skew based on readback signals (56) from the skew detection transducers (see paragraph [0032], for instance) [as per claim 27]; and wherein the controller is configured to compute a skew correction value based on the readback signals from the skew detection transducers reading a timing-based servo pattern (34) [as per claim 29].

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biskeborn et al. (US 2015/0279396).
Biskeborn et al. (US 2015/0279396) teach an apparatus (1230, see FIG. 12D, for instance) comprising an array (1204) of skew detection transducers (1010, see paragraph [0097], for instance), wherein at least two (upper-most 1010 and lower-most 1010) of the skew detection transducers in the array are spaced apart by at least two data bands (each 906) in a direction along a longitudinal axis of the array of skew detection transducers (as shown in FIG. 10, for instance); an array (1226) of write transducers (see paragraph [0121], for instance) spaced from the array of skew detection transducers along an intended direction (1020) of tape travel thereacross; an array (1008) of read transducers (see paragraph [0121], for instance) aligned with the array of write transducers in the intended direction of tape travel (as shown in FIG. 12D, for instance); and a first actuator (includes 132, see Fig. 1, for instance) configured to operatively exert a force on the array of skew detection transducers for orienting the longitudinal axis of the array of skew detection transducers orthogonal to an actual direction of tape travel across the array of skew detection transducers (as shown in FIG. 12D, for instance) [as per claim 1]; wherein longitudinal axes of the arrays of read and write transducers are nominally tilted by greater than 0° from the longitudinal axis of the array of skew detection transducers (as shown in FIG. 12D, for instance) [as per claim 5].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 2002/0163752) in view of Applicant's Admitted (Examiner Officially Noticed) Prior Art.
Since the applicant did not traverse the examiner’s assertion of official notice, the common knowledge or well-known in the art statement(s) were taken to be admitted prior art.  See MPEP 2144.03.
Peterson (US 2002/0163752) teaches the apparatus as detailed in paragraph 6, supra, further comprising servo readers (includes each 50 on 40) flanking the array of read transducers; and a controller (includes 54, for instance) configured to control actuation of the arrays of read and write transducers for track following based on a readback signal (56) from the servo readers as per claims 7, 20 and 28, and a data storage system (includes 20) comprising the apparatus having a magnetic head (22) having the arrays as per claim 8.
Peterson (US 2002/0163752), however, remains silent as to the apparatus further comprising “servo readers flanking the array of write transducers” as per claims 7, 20 and 28, and the data storage system further comprising “a drive mechanism for passing a magnetic tape over the magnetic head” as per claim 8.
Applicant's Admitted (Examiner Officially Noticed) Prior Art teaches that it is notoriously old and well known in the art to have servo readers flanking an array of write transducers in the same field of endeavor for the purpose of maintaining track alignment.  Applicant's Admitted (Examiner Officially Noticed) Prior Art also teaches that it is notoriously old and well known in the art to have a data storage system further comprising a drive mechanism for passing a magnetic tape over the magnetic head in the same field of endeavor for the purpose of enabling magnetic tape data storage and retrieval along a length thereof.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had the apparatus of Peterson (US 2002/0163752) further comprise servo readers flanking the array of write transducers, and the data storage system of Peterson (US 2002/0163752) further comprise a drive mechanism for passing a magnetic tape over the magnetic head.  The rationale is as follows:
One of ordinary skill in the art would have been motivated to have had the apparatus of Peterson (US 2002/0163752) further comprise servo readers flanking the array of write transducers since such maintains track alignment.
One of ordinary skill in the art would have been motivated to have had the data storage system of Peterson (US 2002/0163752) further comprise a drive mechanism for passing a magnetic tape over the magnetic head since such enables magnetic tape data storage and retrieval along a length thereof.

Claims 9 and 21 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 2002/0163752) in view of Biskeborn et al. (US 2015/0043101).
Peterson (US 2002/0163752) teaches the apparatus as detailed in paragraph 6, supra.  Peterson (US 2002/0163752), however, remains silent as to the controller being “configured to compute a skew correction value based on the readback signals from the skew detection transducers reading vertical bars of a timing-based servo pattern having chevrons and the vertical bars.”
Biskeborn et al. (US 2015/0043101) teach that configuring a controller to compute a skew correction value (see paragraph [0100], for instance) based on readback signals from skew detection transducers (each 212) reading vertical bars (814 and 824) of a timing-based servo pattern having chevrons (812 and 820) and the vertical bars is a notoriously old and well known timing-based servo pattern skew correction technique.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had the controller of Peterson (US 2002/0163752) be configured to compute a skew correction value based on the readback signals from the skew detection transducers reading vertical bars of a timing-based servo pattern having chevrons and the vertical bars as taught/suggested by Biskeborn et al. (US 2015/0043101).  The rationale is as follows:
One of ordinary skill in the art would have been motivated to have had the controller of Peterson (US 2002/0163752) be configured to compute a skew correction value based on the readback signals from the skew detection transducers reading vertical bars of a timing-based servo pattern having chevrons and the vertical bars as taught/suggested by Biskeborn et al. (US 2015/0043101) since such is a notoriously old and well known timing-based servo pattern skew correction technique, and selecting a known timing-based servo pattern skew correction technique on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.

Claims 2, 3, 10 and 22 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 2002/0163752) in view of Biskeborn et al. (US 2015/0062741).
Peterson (US 2002/0163752) teaches an apparatus as detailed in paragraph 6, supra, further wherein the array of skew detection transducers is on a first module (38), wherein the arrays of read and write transducers are on at least one second module (includes 40 and 42) [as per claim 3]; and wherein longitudinal axes of the arrays of read and write transducers are not pivotable from an orientation thereof relative to the longitudinal axis of the array of skew detection transducers (as shown in Fig. 1, for instance), wherein the first actuator is configured to move the first and the at least one second module together about a common pivot point (as shown in Fig. 1, for instance) [as per claim 2].
Peterson (US 2002/0163752), however, remains silent as to the at least one second module being “spaced from the first module” as per claims 3 and 2; and the controller being “configured to compute a skew correction value based on the readback signals from the skew detection transducers reading chevrons of a timing-based servo pattern” as per claims 10 and 22.
Biskeborn et al. (US 2015/0062741) teach that at least one second module (254, for instance) being spaced from a first module (252, for instance) is a notoriously old and well known transducer module configuration (as shown in FIG. 4, for instance).  Biskeborn et al. (US 2015/0062741) also teach that configuring a controller to compute a skew correction value (see paragraph [0093], for instance) based on readback signals from skew detection transducers (each 212) reading chevrons (812 and 820) of a timing-based servo pattern is a notoriously old and well known timing-based servo pattern skew correction technique.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had the at least one second module of Peterson (US 2002/0163752) be spaced from the first module as taught/suggested by Biskeborn et al. (US 2015/0062741), and the controller of Peterson (US 2002/0163752) be configured to compute a skew correction value based on the readback signals from the skew detection transducers reading chevrons of a timing-based servo pattern as taught/suggested by Biskeborn et al. (US 2015/0062741).  The rationale is as follows:
One of ordinary skill in the art would have been motivated to have had the at least one second module of Peterson (US 2002/0163752) be spaced from the first module as taught/suggested by Biskeborn et al. (US 2015/0062741) since such is a notoriously old and well known transducer module configuration, and selecting a known transducer module configuration on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.
One of ordinary skill in the art would have been motivated to have had the controller of Peterson (US 2002/0163752) be configured to compute a skew correction value based on the readback signals from the skew detection transducers reading chevrons of a timing-based servo pattern as taught/suggested by Biskeborn et al. (US 2015/0062741), since such is a notoriously old and well known timing-based servo pattern skew correction technique, and selecting a known timing-based servo pattern skew correction technique on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.

Allowable Subject Matter
Claims 11-16 are allowable over the prior art of record.  Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 18 August 2022 have been fully considered but they are not persuasive.
The applicant argues that Peterson (US 2002/0163752) does not teach “an array of skew detection transducers, wherein at least two of the skew detection transducers in the array are spaced apart by at least two data bands in a direction along a longitudinal axis of the array of skew detection transducers.”  This argument, however, is not found to be persuasive as Peterson (US 2002/0163752) does teach an array of skew detection transducers (includes each 50 on 38), wherein at least two (upper-most 50 on 38 and middle 50 on 38, for instance) of the skew transducers in the array are spaced apart by at least two data bands (each 28) in a direction along a longitudinal axis of the array of skew detection transducers (as shown in Fig. 1, for instance, i.e., upper-most 50 on 38 and middle 50 on 38 are separated by at least three data bands 28).
The applicant argues that Biskeborn et al. (US 2015/0279396) do not teach “an array of skew detection transducers, wherein at least two of the skew detection transducers in the array are spaced apart by at least two data bands in a direction along a longitudinal axis of the array of skew detection transducers.”  This argument, however, is not found to be persuasive as Biskeborn et al. (US 2015/0279396) do teach an array (1204) of skew detection transducers (1010, see paragraph [0097], for instance), wherein at least two (upper-most 1010 and lower-most 1010) of the skew detection transducers in the array are spaced apart by at least two data bands (each 906) in a direction along a longitudinal axis of the array of skew detection transducers (as shown in FIG. 10, for instance).
The applicant argues that Peterson (US 2002/0163752) does not teach “an array of skew detection transducers, the array having at least three skew detection transducers positioned to read three different tracks simultaneously.”  This argument, however, is not found to be persuasive as Peterson (US 2002/0163752) does teach an array of skew detection transducers (includes each 50 on 38), the array having at least three skew detection transducers (upper-most 50 on 38, middle 50 on 38, and lower-most 50 on 38) positioned to read three different tracks simultaneously (as shown in Fig. 1, for instance, see also paragraph [0032], for instance, i.e., “Head control 54 receives servo read signals 56 from each servo read element 50 reading servo tracking pattern 34”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580. The examiner can normally be reached Monday-Friday 9:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRAIG A. RENNER/Primary Examiner, Art Unit 2688